UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07239 Name of Registrant: Vanguard Horizon Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2010  March 31, 2011 Item 1: Reports to Shareholders Vanguard Strategic Equity Fund Semiannual Report March 31, 2011 > For the six months ended March 31, 2011, Vanguard Strategic Equity Fund returned 25.95%. > The funds return outpaced the return of its benchmark and the average return of peer-group funds. > The fund edged out the benchmark index in eight of the ten industry sectors. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 6 Fund Profile. 8 Performance Summary. 9 Financial Statements. 10 About Your Funds Expenses. 23 Trustees Approve Advisory Arrangement. 25 Glossary. 26 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended March 31, 2011 Total Returns Vanguard Strategic Equity Fund 25.95% MSCI US Small + Mid Cap 2200 Index 24.12 Mid-Cap Core Funds Average 22.18 Your Funds Performance at a Glance September 30, 2010 , Through March 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Strategic Equity Fund $16.30 $20.28 $0.227 $0.000 1 Chairmans Letter Dear Shareholder, Over the six months ended March 31, 2011, stock prices rose substantially. Vanguard Strategic Equity Fund made the most of this propitious climate, returning 25.95%, almost 2 percentage points more than its benchmark index, the MSCI US Small + Mid Cap 2200 Index, and almost 4 percentage points more than its peer group. The funds stock selections were the product of its quantitative approach. The funds advisor, Vanguard Quantitative Equity Group, uses complementary models in its attempt to identify those stocks in the benchmark index that appear to boast the best combination of reasonable valuations and attractive growth prospects and to assemble them in a portfolio with a risk profile similar to that of the index. Please note that, after the close of the period, Vanguard lowered the minimum investment requirement for the Investor Shares of most Vanguard funds to $3,000. This change, effective May 11, reflects our efforts to simplify our approach to offering Investor Shares and to increase the accessibility of Vanguard funds. Despite distressing headlines, stock markets rallied Global stock markets produced exceptional returns for the six months ended March 31, a period punctuated by unnerving developments such as political upheaval in the Middle East and North Africa, new sovereign debt dilemmas in Europe, and a nuclear emergency in 2 Japan. On a more optimistic note, the U.S. economy continued to grind into gear. Job growth picked up, fueling hopes that the good news might be persistent enough to bring down the high unemployment rate. The broad U.S. stock market returned more than 18%. The stocks of smaller companies, which are keenly sensitive to the rhythms of the business cycle, did even better. Non-U.S. stock markets trailed their American counterparts, though as a group, their six-month return topped 10%. European stocks performed best. All but the shortest-term rates moved higher, affecting bond prices With the exception of the shortest-term securities, the rates on fixed income investments moved higher during the six-month period. At the start of the period, the 10-year U.S. Treasury note yielded a meager 2.51%. By the end, the rate had climbed to 3.45% as investors demanded more compensation for the possibility that inflation will continue to accelerate from financial-crisis lows. Rising rates put short-term pressure on bond prices. The broad U.S. taxable bond market produced a slightly negative return. The broad municipal bond market, which came under pressure both from rising rates and concern (exaggerated, in Vanguards view) about the financial strength of state and municipal borrowers, returned 3.68%. As it has since December 2008, the Federal Reserve held its target for short-term interest rates near 0%. This stance Market Barometer Total Returns Periods Ended March 31, 2011 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 18.13% 16.69% 2.93% Russell 2000 Index (Small-caps) 25.48 25.79 3.35 Dow Jones U.S. Total Stock Market Index 18.51 17.50 3.27 MSCI All Country World Index ex USA (International) 10.85 13.15 3.59 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) -0.88% 5.12% 6.03% Barclays Capital Municipal Bond Index (Broad tax-exempt market) -3.68 1.63 4.14 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.15 2.09 CPI Consumer Price Index 2.30% 2.68% 2.26% 3 kept the returns available from money market instruments, such as the 3-month Treasury bill, in the same neighborhood. Cyclical industrials and materials helped boost relative return Through its quantitative investment process, Vanguard Strategic Equity Fund selects a subset of the roughly 2,200 stocks in its benchmark index. At the end of March, the fund held 458 stocks. The funds portfolio returned nearly 26% for the six-month period, while the benchmark index returned just over 24%. The funds industrial and materials stocks were top performers compared with those in the benchmark. Among industrials, notable strengths included manufacturers of construction equipment, farm machinery, and heavy trucks as well as firms engaged in equipment renting and leasing. Airline stocks, however, detracted. In the materials sector, the funds better performers included metals and mining stocks. In energy, with oil prices climbing to more than $100 a barrel during the six-month period, the funds holdings also provided an advantage over the benchmark. Companies involved in oil and gas exploration and production provided the greatest lift. Information technology stocks were another major contributor to the benchmark-beating results, as holdings in businesses that provide IT services helped returns. But in the consumer Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Strategic Equity Fund 0.31% 1.36% The fund expense ratio shown is from the prospectus dated April 29, 2011, and represents estimated costs for the current fiscal year. For the six months ended March 31, 2011, the funds annualized expense ratio was 0.30%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Mid-Cap Core Funds. 4 discretionary and health care sectors, the funds holdings modestly trailed those in the benchmark index. Focus on future goals, not the current market For some time now, the stock market has been recovering from the turmoil created by the financial crisis. Its performance over the last six months has been impressive. Of course, we cant be sure what the future holds, but we know that the market will continue to experience ups and downs. The best way to tune out the distractions caused by these unpredictable but inevitable fluctuations is to focus on the drivers of long-term investment success that are within your control. Maintain an allocation to stock, bond, and money market funds consistent with your goals and tolerance for market gyrations; pay attention to costs; and strive to make contributions to your investment program that are commensurate with your eventual needs. Vanguard Strategic Equity Fund, with its experienced management team, can play an important role in a well-balanced portfolio assembled to help you reach your goals. And the funds low expenses will enable you to keep more of the return on your investment. On another matter, Joel Dickson, who previously oversaw Vanguards Active Quantitative Equity Management Group, has assumed a new leadership role at Vanguard in our Investment Strategy Group. Sandip Bhagat, who already had been overseeing Vanguards active and index quantitative equity strategies, is now directly managing the Quantitative Equity Groups researchers, portfolio managers, and traders. I would like to thank Joel for the services he has provided to the Strategic Equity Fund. Jim Troyer will continue as portfolio manager of the fund. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 11, 2011 5 Advisors Report For the six months ended March 31, 2011, the Strategic Equity Fund returned 25.95%, outperforming its benchmark index, the MSCI US Small + Mid Cap 2200 Index, by almost 2 percentage points. U.S. equity markets continued to rebound from their low points of two years ago. Strong corporate earnings and better-than-expected job growth buoyed stocks despite the volatility brought on by political turmoil abroad, the ongoing European sovereign debt crisis, and the natural disaster in Japan. The equity markets did experience a pullback in mid-February as investors digested news of the protests in the Middle East and Northern Africa along with a double-digit increase in crude oil pricesbut the market then stabilized and moved up to levels not seen since mid-2008. While overall fund performance has been affected by the macroeconomic factors described above, our approach to investing focuses on specific stock fundamentals. As we believe there is no single indicator for picking attractive stocks, our model is diversified across five factors:  Valuation, which measures the price we pay for earnings and cash flows.  Growth, which considers the growth of earnings in relation to how much we pay for them.  Management decisions, which looks at the actions taken by company managerswho are privy to better knowledge of a companys prospects and earnings than any market participant, and whose opinions about their firms future may be reflected in their purchases and sales of its stock.  Market sentiment, which captures investors opinions of a company as revealed through their activity in the market.  Quality, which measures balance-sheet strength and the sustainability of earnings. Our risk-control process then neutralizes our exposure to market capitalization, volatility, and industry risks relative to the funds benchmark. In our view, such risk exposures are not justified by the rewards available. Our stock-selection model performed well, with three of the components making a positive contribution over the last six months. The fund benefited most from the growth measure, while the market sentiment and quality components also helped. The management decisions and value indicators reduced our return. We were able to produce positive stock-selection results over the period in eight of the ten industry sectors, demonstrating the models breadth. Compared with the overall return of the benchmark index, energy (+54%), industrials (+33%), and materials (+33%) stocks were our strongest holdings, while financials (+17%), utilities (+16%), and consumer staples (+19%) underperformed. At the individual stock level, the largest contributions came from overweight positions in Walter Energy (+67%), 6 Helmerich & Payne (+70%), and Verifone Systems (+77%). In comparison with the benchmark index, we benefited from underweighting or avoiding poorly performing stocks such as Akamai Technologies (24%), Motorola Mobility (26%), and Expedia (19%). Unfortunately, we were not able to avoid all laggards. Overweight positions in Valassis Communications (14%), Platinum Underwriters (12%), and Lexmark International (17%) directly lowered performance. And underweight positions in some companies not positively identified by our model, such as Massey Energy (+121%), Salesforce.com (+24%), and Green Mountain Coffee Roasters (+107%), hurt our performance relative to the benchmark. While we cannot predict how broad political or economic events will affect the markets, we are confident that long-term investors can achieve worthwhile returns. With that in mind, we believe that equity exposure will continue to play an important role in a diversified investment strategy. Within that plan, we believe a portfolio of companies with lower relative price/ earnings and price/cash flow ratios, growth rates near that of the market, a higher return on equity, quality balance sheets, and positive market sentiment is an attractive investment. We thank you for your investment and look forward to the coming months. James D. Troyer, CFA Principal and Portfolio Manager April 12, 2011 7 Strategic Equity Fund Fund Profile As of March 31, 2011 Portfolio Characteristics MSCI US Small + DJ Mid Cap U.S. Total 2200 Market Fund Index Index Number of Stocks 458 2,164 3,817 Median Market Cap $4.0B $4.2B $31.4B Price/Earnings Ratio 17.9x 23.6x 17.9x Price/Book Ratio 2.6x 2.2x 2.3x Return on Equity 12.8% 12.8% 18.9% Earnings Growth Rate 8.8% 5.8% 5.9% Dividend Yield 1.1% 1.2% 1.7% Foreign Holdings 0.1% 0.0% 0.0% Turnover Rate (Annualized) 64%   Ticker Symbol VSEQX   Expense Ratio 1 0.31%   30-Day SEC Yield 0.80%   Short-Term Reserves 0.1%   Sector Diversification (% of equity exposure) MSCI US Small + DJ Mid Cap U.S. Total 2200 Market Fund Index Index Consumer Discretionary 16.1% 15.1% 11.8% Consumer Staples 3.9 3.6 9.2 Energy 9.2 9.1 11.8 Financials 17.9 18.4 16.2 Health Care 10.6 10.7 10.7 Industrials 13.6 14.0 11.6 Information Technology 15.9 16.5 18.5 Materials 6.3 6.6 4.5 Telecommunication Services 1.3 1.2 2.6 Utilities 5.2 4.8 3.1 Volatility Measures MSCI US Small + DJ Mid Cap U.S. Total 2200 Market Index Index R-Squared 0.99 0.95 Beta 1.00 1.18 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Humana Inc. Managed Health Care 1.1% Altera Corp. Semiconductors 1.1 Joy Global Inc. Construction & Farm Machinery & Heavy Trucks 1.1 AmerisourceBergen Health Care Corp. Class A Distributors 1.0 Cimarex Energy Co. Oil & Gas Exploration & Production 1.0 Helmerich & Payne Inc. Oil & Gas Drilling 1.0 El Paso Corp. Oil & Gas Storage & Transportation 1.0 Ross Stores Inc. Apparel Retail 1.0 Eastman Chemical Co. Diversified Chemicals 1.0 Limited Brands Inc. Apparel Retail 0.9 Top Ten 10.2% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated April 29, 2011, and represents estimated costs for the current fiscal year. For the six months ended March 31, 2011, the annualized expense ratio was 0.30%. 8 Strategic Equity Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2000, Through March 31, 2011 Spliced Small and Mid Cap Index: Russell 2800 Index through May 31, 2003; MSCI US Small + Mid Cap 2200 Index thereafter. Note: For 2011, performance data reflect the six months ended March 31, 2011. Average Annual Total Returns: Periods Ended March 31, 2011 Inception One Five Ten Date Year Years Years Strategic Equity Fund 8/14/1995 25.41% 1.15% 7.67% See Financial Highlights for dividend and capital gains information. 9 Strategic Equity Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.2%) 1 Consumer Discretionary (16.0%) Ross Stores Inc. 507,362 36,084 Limited Brands Inc. 1,044,400 34,340 * Dollar Tree Inc. 587,720 32,630 Williams-Sonoma Inc. 771,871 31,261 * Tempur-Pedic International Inc. 602,099 30,502 * TRW Automotive Holdings Corp. 553,148 30,467 Sothebys 497,900 26,190 * Fossil Inc. 262,100 24,546 Whirlpool Corp. 282,611 24,124 Newell Rubbermaid Inc. 1,183,800 22,646 Dillards Inc. Class A 525,600 21,087 * Valassis Communications Inc. 707,130 20,606 Gannett Co. Inc. 1,151,350 17,535 Cablevision Systems Corp. Class A 461,900 15,986 ^,* China MediaExpress Holdings Inc. 1,252,000 14,811 Advance Auto Parts Inc. 207,400 13,610 Autoliv Inc. 170,514 12,657 * Panera Bread Co. Class A 98,062 12,454 ^,* Coinstar Inc. 246,700 11,329 * Dominos Pizza Inc. 575,100 10,599 * Warnaco Group Inc. 181,859 10,401 * Tenneco Inc. 239,895 10,184 * Dana Holding Corp. 573,425 9,972 * CROCS Inc. 491,000 8,759 Polaris Industries Inc. 98,941 8,610 * Ulta Salon Cosmetics & Fragrance Inc. 172,700 8,312 * Dennys Corp. 1,838,665 7,465 Bob Evans Farms Inc. 206,751 6,740 Cracker Barrel Old Country Store Inc. 134,823 6,625 Market Value Shares ($000) * Chipotle Mexican Grill Inc. Class A 22,500 6,128 * DineEquity Inc. 94,800 5,212 Leggett & Platt Inc. 201,750 4,943 * Helen of Troy Ltd. 152,500 4,484 Meredith Corp. 128,820 4,370 PF Changs China Bistro Inc. 89,802 4,148 Scholastic Corp. 128,139 3,465 Brinker International Inc. 123,350 3,121 * AFC Enterprises Inc. 136,445 2,064 * Liberty Global Inc. Class A 49,531 2,051 Sinclair Broadcast Group Inc. Class A 142,400 1,786 * Liberty Media Corp. - Interactive 89,400 1,434 * Pier 1 Imports Inc. 125,900 1,278 Finish Line Inc. Class A 59,300 1,177 * Shutterfly Inc. 21,800 1,141 Lincoln Educational Services Corp. 69,871 1,110 * Journal Communications Inc. Class A 171,561 1,029 * Quiksilver Inc. 220,900 976 * ITT Educational Services Inc. 12,600 909 Virgin Media Inc. 32,700 909 Cato Corp. Class A 36,294 889 * DSW Inc. Class A 21,100 843 * Belo Corp. Class A 92,500 815 * Saks Inc. 69,934 791 Washington Post Co. Class B 1,800 788 * Liberty Media Corp. - Starz 8,900 691 * EW Scripps Co. Class A 67,900 672 * Cheesecake Factory Inc. 21,800 656 * Ruby Tuesday Inc. 45,250 593 * Biglari Holdings Inc. 1,160 491 * Jakks Pacific Inc. 21,000 406 10 Strategic Equity Fund Market Value Shares ($000) Harman International Industries Inc. 8,032 376 Blyth Inc. 9,000 292 * Kenneth Cole Productions Inc. Class A 17,900 232 580,802 Consumer Staples (3.8%) Coca-Cola Enterprises Inc. 1,224,400 33,426 Dr Pepper Snapple Group Inc. 866,808 32,211 Herbalife Ltd. 300,579 24,455 Tyson Foods Inc. Class A 679,700 13,043 Lancaster Colony Corp. 121,619 7,370 Ruddick Corp. 182,300 7,035 * Boston Beer Co. Inc. Class A 63,800 5,909 B&G Foods Inc. Class A 266,200 4,997 * Central Garden and Pet Co. Class A 449,679 4,141 * Constellation Brands Inc. Class A 203,000 4,117 Caseys General Stores Inc. 29,735 1,160 * Smithfield Foods Inc. 42,100 1,013 National Beverage Corp. 31,100 427 ^ Cal-Maine Foods Inc. 13,700 404 139,708 Energy (9.2%) Cimarex Energy Co. 321,191 37,014 Helmerich & Payne Inc. 533,742 36,663 El Paso Corp. 2,034,254 36,617 Pioneer Natural Resources Co. 299,300 30,505 * Newfield Exploration Co. 304,251 23,126 Sunoco Inc. 488,000 22,248 SM Energy Co. 292,300 21,686 Core Laboratories NV 208,800 21,333 * Oil States International Inc. 270,128 20,567 * Whiting Petroleum Corp. 262,200 19,259 * Complete Production Services Inc. 380,500 12,104 * International Coal Group Inc. 824,283 9,314 * Rosetta Resources Inc. 145,745 6,929 Southern Union Co. 133,442 3,819 * Stone Energy Corp. 113,512 3,788 SEACOR Holdings Inc. 37,700 3,486 * Gulfport Energy Corp. 95,696 3,459 * Cloud Peak Energy Inc. 151,300 3,267 * Clayton Williams Energy Inc. 26,500 2,801 RPC Inc. 80,800 2,046 QEP Resources Inc. 49,500 2,007 * Warren Resources Inc. 325,000 1,654 * Tetra Technologies Inc. 94,990 1,463 Market Value Shares ($000) Crosstex Energy Inc. 111,875 1,113 W&T Offshore Inc. 48,750 1,111 * Oceaneering International Inc. 11,700 1,046 * Forest Oil Corp. 25,900 980 * Venoco Inc. 46,600 796 * Petroquest Energy Inc. 76,400 715 * Swift Energy Co. 16,600 708 Berry Petroleum Co. Class A 13,800 696 * OYO Geospace Corp. 5,650 557 * Gran Tierra Energy Inc. 59,500 480 333,357 Financials (17.7%) Torchmark Corp. 457,997 30,448 Bank of Hawaii Corp. 536,164 25,639 Unum Group 946,085 24,835 * Arch Capital Group Ltd. 248,892 24,688 * World Acceptance Corp. 333,918 21,771 Platinum Underwriters Holdings Ltd. 526,000 20,035 American Financial Group Inc. 539,689 18,900 New York Community Bancorp Inc. 1,083,970 18,709 * CB Richard Ellis Group Inc. Class A 675,200 18,028 Ventas Inc. 329,528 17,893 Macerich Co. 351,678 17,419 Plum Creek Timber Co. Inc. 397,400 17,331 * American Capital Ltd. 1,728,489 17,112 Rayonier Inc. 239,764 14,940 Apartment Investment & Management Co. 532,500 13,563 CBL & Associates Properties Inc. 758,574 13,214 KeyCorp 1,413,450 12,551 RenaissanceRe Holdings Ltd. 181,050 12,491 Lexington Realty Trust 1,245,600 11,646 Sun Communities Inc. 324,743 11,577 * Ezcorp Inc. Class A 350,217 10,993 Bank of the Ozarks Inc. 244,487 10,686 Assurant Inc. 266,000 10,244 Cash America International Inc. 213,500 9,832 Camden Property Trust 171,400 9,739 Nelnet Inc. Class A 441,112 9,629 Highwoods Properties Inc. 270,246 9,461 Ashford Hospitality Trust Inc. 851,790 9,387 BOK Financial Corp. 174,621 9,024 * Credit Acceptance Corp. 119,379 8,471 AvalonBay Communities Inc. 70,000 8,406 Hospitality Properties Trust 362,400 8,390 11 Strategic Equity Fund Market Value Shares ($000) Pennsylvania Real Estate Investment Trust 492,382 7,026 UMB Financial Corp. 185,388 6,925 * CIT Group Inc. 161,000 6,851 Brandywine Realty Trust 559,032 6,787 City Holding Co. 190,355 6,731 CapitalSource Inc. 921,200 6,485 * NASDAQ OMX Group Inc. 248,890 6,431 Equity Lifestyle Properties Inc. 108,383 6,248 Colonial Properties Trust 313,160 6,028 Duke Realty Corp. 392,800 5,503 SL Green Realty Corp. 66,875 5,029 Montpelier Re Holdings Ltd. 273,800 4,838 Validus Holdings Ltd. 134,300 4,476 International Bancshares Corp. 238,425 4,373 Provident Financial Services Inc. 293,425 4,343 * iStar Financial Inc. 468,755 4,303 Legg Mason Inc. 108,875 3,929 Post Properties Inc. 94,500 3,709 Extra Space Storage Inc. 164,400 3,405 Allied World Assurance Co. Holdings Ltd. 52,300 3,279 * First Cash Financial Services Inc. 84,501 3,262 Community Bank System Inc. 132,561 3,217 * First Industrial Realty Trust Inc. 261,425 3,108 Ares Capital Corp. 181,412 3,066 Republic Bancorp Inc. Class A 153,611 2,992 Glimcher Realty Trust 296,100 2,739 * Signature Bank 44,000 2,482 First Financial Bankshares Inc. 48,210 2,477 Endurance Specialty Holdings Ltd. 49,935 2,438 Provident New York Bancorp 209,469 2,162 Bancfirst Corp. 49,783 2,125 Arrow Financial Corp. 67,678 1,674 Tompkins Financial Corp. 39,520 1,642 FBL Financial Group Inc. Class A 51,500 1,582 * FPIC Insurance Group Inc. 38,540 1,461 Discover Financial Services 59,625 1,438 First Citizens BancShares Inc. Class A 6,500 1,304 * Forest City Enterprises Inc. Class A 63,480 1,195 Infinity Property & Casualty Corp. 20,071 1,194 Market Value Shares ($000) Getty Realty Corp. 52,000 1,190 Taubman Centers Inc. 20,550 1,101 Southside Bancshares Inc. 51,396 1,100 * Internet Capital Group Inc. 77,100 1,095 GAMCO Investors Inc. 22,500 1,043 NewAlliance Bancshares Inc. 69,304 1,028 CapLease Inc. 173,700 952 Dime Community Bancshares Inc. 59,798 883 Camden National Corp. 25,345 868 Rockville Financial Inc. 82,900 865 Erie Indemnity Co. Class A 10,300 732 * Strategic Hotels & Resorts Inc. 109,700 708 Medical Properties Trust Inc. 60,000 694 NBT Bancorp Inc. 29,730 678 Amtrust Financial Services Inc. 35,500 677 Weingarten Realty Investors 26,300 659 United Bankshares Inc. 23,285 617 Fulton Financial Corp. 52,900 588 MFA Financial Inc. 61,600 505 Axis Capital Holdings Ltd. 14,290 499 Flagstone Reinsurance Holdings SA 50,800 458 MarketAxess Holdings Inc. 18,000 436 Protective Life Corp. 13,730 364 * Sunstone Hotel Investors Inc. 35,400 361 * FelCor Lodging Trust Inc. 50,419 309 Piedmont Office Realty Trust Inc. Class A 14,759 286 1st Source Corp. 9,707 194 644,199 Health Care (10.5%) * Humana Inc. 576,600 40,327 AmerisourceBergen Corp. Class A 957,604 37,883 Perrigo Co. 423,800 33,701 STERIS Corp. 756,343 26,124 * Incyte Corp. Ltd. 1,563,700 24,785 Lincare Holdings Inc. 808,006 23,966 Cooper Cos. Inc. 337,115 23,413 * Watson Pharmaceuticals Inc. 351,900 19,710 * AMERIGROUP Corp. 222,860 14,319 Invacare Corp. 410,354 12,770 * Waters Corp. 133,300 11,584 * Targacept Inc. 404,150 10,746 * Varian Medical Systems Inc. 154,400 10,444 * Endo Pharmaceuticals Holdings Inc. 256,925 9,804 * Sirona Dental Systems Inc. 171,200 8,587 12 Strategic Equity Fund Market Value Shares ($000) * Magellan Health Services Inc. 138,700 6,807 * LifePoint Hospitals Inc. 143,135 5,751 * Cephalon Inc. 59,600 4,517 * Bruker Corp. 210,087 4,380 * Skilled Healthcare Group Inc. 274,100 3,944 * Health Management Associates Inc. Class A 361,348 3,939 * Par Pharmaceutical Cos. Inc. 109,221 3,395 * Medicines Co. 206,150 3,358 * Kensey Nash Corp. 120,471 3,001 * Cepheid Inc. 103,620 2,903 Chemed Corp. 39,400 2,624 * Akorn Inc. 435,742 2,514 Medicis Pharmaceutical Corp. Class A 77,900 2,496 * Nabi Biopharmaceuticals 419,767 2,439 Universal American Corp. 97,400 2,231 * Corvel Corp. 35,369 1,881 * Inspire Pharmaceuticals Inc. 464,500 1,839 PDL BioPharma Inc. 285,920 1,658 * Bio-Rad Laboratories Inc. Class A 13,700 1,646 * Mettler-Toledo International Inc. 9,251 1,591 * Impax Laboratories Inc. 56,100 1,428 * Greatbatch Inc. 47,400 1,254 * Community Health Systems Inc. 29,300 1,172 * Nektar Therapeutics 123,672 1,171 * Genomic Health Inc. 37,008 910 * Codexis Inc. 68,300 810 * Micromet Inc. 115,342 647 * Triple-S Management Corp. Class B 22,869 471 * Enzon Pharmaceuticals Inc. 42,300 461 * Salix Pharmaceuticals Ltd. 11,205 393 * Charles River Laboratories International Inc. 9,950 382 * Emergency Medical Services Corp. Class A 2,767 176 380,352 Industrials (13.4%) Joy Global Inc. 387,637 38,302 Rockwell Automation Inc. 359,450 34,022 Timken Co. 606,080 31,698 * United Rentals Inc. 887,962 29,551 * Navistar International Corp. 373,000 25,860 Manitowoc Co. Inc. 936,600 20,493 Pitney Bowes Inc. 743,400 19,098 * Oshkosh Corp. 505,000 17,867 * Avis Budget Group Inc. 871,900 15,616 Waste Connections Inc. 479,450 13,803 KBR Inc. 351,700 13,284 Market Value Shares ($000) * Stericycle Inc. 144,000 12,769 * United Continental Holdings Inc. 533,800 12,272 * US Airways Group Inc. 1,233,900 10,747 Avery Dennison Corp. 226,900 9,521 RR Donnelley & Sons Co. 479,500 9,072 * Sauer-Danfoss Inc. 173,943 8,859 Donaldson Co. Inc. 142,400 8,728 Cubic Corp. 148,520 8,540 * Polypore International Inc. 139,000 8,004 Toro Co. 118,400 7,840 Gardner Denver Inc. 90,252 7,042 * EnerSys 172,657 6,863 Triumph Group Inc. 75,583 6,685 Briggs & Stratton Corp. 274,543 6,218 * Consolidated Graphics Inc. 110,773 6,052 Applied Industrial Technologies Inc. 179,200 5,960 TAL International Group Inc. 143,955 5,221 * Meritor Inc. 284,887 4,835 Dover Corp. 68,150 4,480 * Trimas Corp. 207,600 4,463 NACCO Industries Inc. Class A 39,000 4,316 Werner Enterprises Inc. 154,737 4,096 * Corrections Corp. of America 161,300 3,936 Seaboard Corp. 1,436 3,465 * Macquarie Infrastructure Co. LLC 141,900 3,386 Armstrong World Industries Inc. 63,500 2,938 * WABCO Holdings Inc. 45,415 2,799 Crane Co. 55,400 2,683 * Alaska Air Group Inc. 42,165 2,674 * Amerco Inc. 26,700 2,590 Great Lakes Dredge & Dock Corp. 338,000 2,579 Knoll Inc. 118,010 2,474 * Acacia Research - Acacia Technologies 69,895 2,392 Deluxe Corp. 86,113 2,285 * M&F Worldwide Corp. 88,000 2,211 Schawk Inc. Class A 112,800 2,193 Standex International Corp. 57,750 2,188 * Blount International Inc. 135,182 2,160 * Thomas & Betts Corp. 32,800 1,951 * SFN Group Inc. 120,450 1,697 United Stationers Inc. 19,961 1,418 * Sensata Technologies Holding NV 37,400 1,299 * Dollar Thrifty Automotive Group Inc. 18,540 1,237 * AGCO Corp. 19,950 1,097 Tredegar Corp. 48,720 1,051 13 Strategic Equity Fund Market Value Shares ($000) Ryder System Inc. 20,600 1,042 * ACCO Brands Corp. 107,615 1,027 Actuant Corp. Class A 35,400 1,027 * Atlas Air Worldwide Holdings Inc. 14,100 983 Corporate Executive Board Co. 24,212 977 HEICO Corp. 15,600 975 * WESCO International Inc. 15,200 950 Vicor Corp. 56,790 937 * Esterline Technologies Corp. 12,610 892 HNI Corp. 27,466 867 Rollins Inc. 37,650 764 Tennant Co. 16,316 686 Interface Inc. Class A 33,645 622 Watts Water Technologies Inc. Class A 16,200 619 Lawson Products Inc. 23,370 538 Quanex Building Products Corp. 23,780 467 Kennametal Inc. 1,100 43 488,296 Information Technology (15.8%) Altera Corp. 881,600 38,808 * VeriFone Systems Inc. 612,750 33,671 * Teradata Corp. 648,487 32,878 * Electronic Arts Inc. 1,663,900 32,496 * Novellus Systems Inc. 760,500 28,237 Anixter International Inc. 397,468 27,779 * Lexmark International Inc. Class A 714,006 26,447 * Gartner Inc. 578,509 24,107 * TIBCO Software Inc. 881,569 24,023 * Atmel Corp. 1,384,000 18,864 * SanDisk Corp. 408,800 18,842 ^,* Power-One Inc. 2,042,250 17,870 * Avnet Inc. 511,600 17,440 * Advanced Micro Devices Inc. 2,027,500 17,437 Solera Holdings Inc. 296,380 15,145 * Vishay Intertechnology Inc. 816,450 14,484 * RF Micro Devices Inc. 1,937,306 12,418 * IAC/InterActiveCorp 393,300 12,149 * Fiserv Inc. 183,800 11,528 * JDS Uniphase Corp. 433,916 9,043 Avago Technologies Ltd. 285,600 8,882 * Aruba Networks Inc. 257,500 8,714 Opnet Technologies Inc. 206,474 8,050 * Lam Research Corp. 131,200 7,434 * Netscout Systems Inc. 260,955 7,129 iGate Corp. 353,714 6,639 * Silicon Image Inc. 708,200 6,353 * MICROS Systems Inc. 111,600 5,516 * Cardtronics Inc. 262,576 5,343 DST Systems Inc. 99,950 5,279 Market Value Shares ($000) * Lattice Semiconductor Corp. 855,850 5,050 * Powerwave Technologies Inc. 993,700 4,482 * Anadigics Inc. 986,400 4,419 Plantronics Inc. 110,900 4,061 * Tech Data Corp. 78,300 3,982 * SYNNEX Corp. 113,274 3,708 * Kemet Corp. 232,650 3,450 * Teradyne Inc. 186,917 3,329 MAXIMUS Inc. 37,470 3,041 * Unisys Corp. 93,356 2,915 * TriQuint Semiconductor Inc. 217,395 2,807 * Manhattan Associates Inc. 72,200 2,362 * Kulicke & Soffa Industries Inc. 248,375 2,322 * Quantum Corp. 879,300 2,216 * Mentor Graphics Corp. 150,000 2,195 * Interactive Intelligence Inc. 48,069 1,861 * Fairchild Semiconductor International Inc. Class A 99,750 1,816 * Insight Enterprises Inc. 101,600 1,730 CTS Corp. 137,752 1,488 Micrel Inc. 95,800 1,291 * Veeco Instruments Inc. 25,000 1,271 * Radiant Systems Inc. 62,000 1,097 * Ultratech Inc. 34,600 1,017 MKS Instruments Inc. 24,700 823 * MicroStrategy Inc. Class A 6,100 820 * Omnivision Technologies Inc. 22,500 799 * Novatel Wireless Inc. 138,300 755 * Flextronics International Ltd. 97,870 731 * Netgear Inc. 18,800 610 * Progress Software Corp. 20,400 593 Blackbaud Inc. 21,400 583 * Magma Design Automation Inc. 81,800 558 * Liquidity Services Inc. 28,700 513 * Silicon Graphics International Corp. 23,150 495 National Instruments Corp. 12,769 418 * IXYS Corp. 20,200 271 Renaissance Learning Inc. 11,200 132 573,016 Materials (6.3%) Eastman Chemical Co. 359,938 35,749 Domtar Corp. 356,475 32,717 Walter Energy Inc. 235,750 31,928 Ashland Inc. 352,300 20,349 * Rockwood Holdings Inc. 324,650 15,979 Cytec Industries Inc. 211,200 11,483 ^ Rock-Tenn Co. Class A 132,958 9,221 Silgan Holdings Inc. 229,160 8,740 Lubrizol Corp. 56,200 7,529 Innophos Holdings Inc. 157,285 7,252 14 Strategic Equity Fund Market Value Shares ($000) Boise Inc. 604,800 5,540 Buckeye Technologies Inc. 171,258 4,663 * Ferro Corp. 259,600 4,307 Schweitzer-Mauduit International Inc. 81,639 4,132 * Clearwater Paper Corp. 45,271 3,685 * KapStone Paper and Packaging Corp. 161,600 2,775 Stepan Co. 38,226 2,771 * Noranda Aluminum Holding Corp. 164,400 2,639 * Graphic Packaging Holding Co. 458,329 2,484 * Solutia Inc. 96,600 2,454 * Innospec Inc. 76,300 2,437 PolyOne Corp. 119,150 1,693 * TPC Group Inc. 48,050 1,387 Neenah Paper Inc. 51,400 1,129 Albemarle Corp. 14,600 873 NewMarket Corp. 5,222 826 Haynes International Inc. 13,200 732 Westlake Chemical Corp. 10,986 617 Cabot Corp. 11,797 546 * WR Grace & Co. 13,200 506 227,143 Telecommunication Services (1.3%) * MetroPCS Communications Inc. 2,002,787 32,525 USA Mobility Inc. 292,378 4,237 * Vonage Holdings Corp. 805,050 3,671 * United States Cellular Corp. 59,316 3,054 Consolidated Communications Holdings Inc. 68,874 1,290 Telephone & Data Systems Inc. 35,400 1,193 45,970 Utilities (5.2%) Oneok Inc. 491,045 32,841 CMS Energy Corp. 1,528,962 30,029 Atmos Energy Corp. 483,211 16,478 Integrys Energy Group Inc. 252,950 12,777 Northeast Utilities 323,000 11,176 Southwest Gas Corp. 257,800 10,047 * El Paso Electric Co. 299,100 9,093 DTE Energy Co. 176,850 8,659 DPL Inc. 285,650 7,830 Pinnacle West Capital Corp. 165,900 7,099 IDACORP Inc. 169,844 6,471 Portland General Electric Co. 181,000 4,302 NSTAR 87,655 4,056 Avista Corp. 161,629 3,739 CenterPoint Energy Inc. 211,408 3,712 Market Value Shares ($000) Hawaiian Electric Industries Inc. 141,780 3,516 Alliant Energy Corp. 83,700 3,258 NorthWestern Corp. 88,397 2,678 Nicor Inc. 31,150 1,673 OGE Energy Corp. 32,900 1,663 WGL Holdings Inc. 40,471 1,578 Unisource Energy Corp. 37,700 1,362 Cleco Corp. 36,700 1,258 Questar Corp. 50,900 888 PNM Resources Inc. 58,735 876 Piedmont Natural Gas Co. Inc. 8,700 264 Laclede Group Inc. 6,900 263 187,586 Total Common Stocks (Cost $2,629,010) Temporary Cash Investments (1.4%) 1 Money Market Fund (1.3%) Vanguard Market Liquidity Fund, 0.208% 48,081,958 48,082 Face Amount ($000) U.S. Government and Agency Obligations (0.1%) Fannie Mae Discount Notes, 0.240%, 6/22/11 1,500 1,499 Freddie Mac Discount Notes, 0.281%, 6/21/11 200 200 1,699 Total Temporary Cash Investments (Cost $49,781) Total Investments (100.6%) (Cost $2,678,791) Other Assets and Liabilities (-0.6%) Other Assets 40,548 Liabilities 3 (61,906) (21,358) Net Assets (100%) Applicable to 178,901,573 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 15 Strategic Equity Fund At March 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 4,204,306 Overdistributed Net Investment Income (5,250) Accumulated Net Realized Losses (1,542,818) Unrealized Appreciation (Depreciation) Investment Securities 971,419 Futures Contracts 1,195 Net Assets See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $14,478,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 100.0% and 0.6%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $15,733,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $1,699,000 have been segregated as initial margin for open futures contracts. See accompanying Notes, which are an integral part of the Financial Statements. 16 Strategic Equity Fund Statement of Operations Six Months Ended March 31, 2011 ($000) Investment Income Income Dividends 23,155 Interest 1 34 Security Lending 514 Total Income 23,703 Expenses The Vanguard GroupNote B Investment Advisory Services 699 Management and Administrative 3,920 Marketing and Distribution 345 Custodian Fees 30 Shareholders Reports 31 Trustees Fees and Expenses 3 Total Expenses 5,028 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 254,709 Futures Contracts 4,011 Realized Net Gain (Loss) 258,720 Change in Unrealized Appreciation (Depreciation) Investment Securities 497,681 Futures Contracts 637 Change in Unrealized Appreciation (Depreciation) 498,318 Net Increase (Decrease) in Net Assets Resulting from Operations 775,713 1 Interest income from an affiliated company of the fund was $29,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 Strategic Equity Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 18,675 44,404 Realized Net Gain (Loss) 258,720 138,850 Change in Unrealized Appreciation (Depreciation) 498,318 236,245 Net Increase (Decrease) in Net Assets Resulting from Operations 775,713 419,499 Distributions Net Investment Income (41,795) (44,385) Realized Capital Gain   Total Distributions (41,795) (44,385) Capital Share Transactions Issued 185,309 265,701 Issued in Lieu of Cash Distributions 39,080 41,702 Redeemed (432,597) (1,128,109) Net Increase (Decrease) from Capital Share Transactions (208,208) (820,706) Total Increase (Decrease) 525,710 (445,592) Net Assets Beginning of Period End of Period 1 1 Net AssetsEnd of Period includes undistributed (overdistributed) net investment income of ($5,250,000) and $17,870,000. See accompanying Notes, which are an integral part of the Financial Statements. 18 Strategic Equity Fund Financial Highlights Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .104 .221 .184 .240 .270 .270 Net Realized and Unrealized Gain (Loss) on Investments 4.103 1.759 (1.843) (6.090) 2.840 1.170 Total from Investment Operations 4.207 1.980 (1.659) (5.850) 3.110 1.440 Distributions Dividends from Net Investment Income (.227) (.200) (.241) (.240) (.260) (.210) Distributions from Realized Capital Gains    (2.430) (.980) (1.440) Total Distributions (.227) (.200) (.241) (2.670) (1.240) (1.650) Net Asset Value, End of Period Total Return 1 25.95% 13.71% -9.66% -25.37% 13.76% 6.49% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,629 $3,103 $3,549 $4,822 $7,699 $6,755 Ratio of Total Expenses to Average Net Assets 0.30% 0.30% 0.30% 0.25% 0.30% 0.35% Ratio of Net Investment Income to Average Net Assets 1.11% 1.37% 1.47% 1.09% 1.03% 1.18% Portfolio Turnover Rate 64% 60% 60% 79% 75% 80% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 19 Strategic Equity Fund Notes to Financial Statements Vanguard Strategic Equity Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (September 30, 20072010), and for the period ended March 31, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 20 Strategic Equity Fund B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At March 31, 2011, the fund had contributed capital of $574,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.23% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1  Quoted prices in active markets for identical securities. Level 2  Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3  Significant unobservable inputs (including the funds own assumptions used to determinethe fair value of investments). The following table summarizes the funds investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 3,600,429   Temporary Cash Investments 48,082 1,699  Futures ContractsAssets 1 130   Futures ContractsLiabilities 1 (13)   Total 3,648,628 1,699  1 Represents variation margin on the last day of the reporting period. D. At March 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini Russell 2000 Index June 2011 259 21,800 824 S&P MidCap 400 Index June 2011 10 4,935 275 E-mini S&P MidCap 400 Index June 2011 20 1,974 96 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are 21 Strategic Equity Fund recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The funds tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at September 30, 2010, the fund had available capital loss carryforwards totaling $1,800,489,000 to offset future net capital gains of $755,793,000 through September 30, 2017, and $1,044,696,000 through September 30, 2018. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending September 30, 2011; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At March 31, 2011, the cost of investment securities for tax purposes was $2,678,791,000. Net unrealized appreciation of investment securities for tax purposes was $971,419,000, consisting of unrealized gains of $1,003,425,000 on securities that had risen in value since their purchase and $32,006,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended March 31, 2011, the fund purchased $1,064,294,000 of investment securities and sold $1,291,589,000 of investment securities, other than temporary cash investments. G. Capital shares issued and redeemed were: Six Months Ended Year Ended March 31, 2011 September 30, 2010 Shares Shares (000) (000) Issued 9,939 16,900 Issued in Lieu of Cash Distributions 2,125 2,690 Redeemed (23,579) (73,654) Net Increase (Decrease) in Shares Outstanding (11,515) (54,064) H. In preparing the financial statements as of March 31, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 22 About Your Funds Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a funds gross income, directly reduce the investment return of the fund. A funds expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your funds costs in two ways:  Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The Ending Account Value shown is derived from the funds actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading Expenses Paid During Period.  Based on hypothetical 5% yearly return. This section is intended to help you compare your funds costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this casebecause the return used is not the funds actual returnthe results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your funds costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include the account service fee described in the prospectus. If such a fee were applied to your account, your costs would be higher. Your fund does not charge transaction fees, such as purchase or redemption fees, nor does it carry a sales load. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the funds expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your funds current prospectus. 23 Six Months Ended March 31, 2011 Beginning Ending Expenses Account Value Account Value Paid During Strategic Equity Fund 9/30/2010 3/31/2011 Period Based on Actual Fund Return $1,000.00 $1,259.53 $1.69 Based on Hypothetical 5% Yearly Return 1,000.00 1,023.44 1.51 The calculations are based on expenses incurred in the most recent six-month period. The funds annualized six-month expense ratio for that period is 0.30%. The dollar amounts shown as Expenses Paid are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 24 Trustees Approve Advisory Arrangement The board of trustees of Vanguard Strategic Equity Fund has renewed the funds investment advisory arrangement with The Vanguard Group, Inc. Vanguardthrough its Quantitative Equity Groupserves as the investment advisor to the fund. The board determined that continuing the funds internalized management structure was in the best interests of the fund and its shareholders. The board based its decision upon an evaluation of the advisors investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangement. Rather, it was the totality of the circumstances that drove the boards decision. Nature, extent, and quality of services The board considered the quality of the funds investment management over both the short and long term, and took into account the organizational depth and stability of the advisor. The board noted that Vanguard has been managing investments for more than three decades. The Quantitative Equity Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. The board concluded that Vanguards experience, stability, depth, and performance, among other factors, warranted continuation of the advisory arrangement. Investment performance The board considered the short- and long-term performance of the fund, including any periods of outperformance or underperformance of a relevant benchmark and peer group. The board concluded that the advisor has carried out the funds investment strategy in disciplined fashion, and that the fund has modestly underperformed its benchmark and outperformed its peer group over the short term (the last one-year period) and long term (since the inception of the fund). Information about the funds most recent performance can be found in the Performance Summary section of this report. Cost The board concluded that the funds expense ratio was well below the average expense ratio charged by funds in its peer group and that the funds advisory fee rate was also well below its peer-group average. Information about the funds expenses appears in the About Your Funds Expenses section of this report as well as in the Financial Statements section. The board does not conduct a profitability analysis of Vanguard, because of Vanguards unique at-cost structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces profits only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that the funds low-cost arrangement with Vanguard ensures that the fund will realize economies of scale as it grows, with the cost to shareholders declining as fund assets increase. The board will consider whether to renew the advisory arrangement again after a one-year period. 25 Glossary 30-Day SEC Yield. A funds 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the funds security holdings in the previous 30 days are used to calculate the funds hypothetical net income for that period, which is then annualized and divided by the funds estimated average net assets over the calculation period. For the purposes of this calculation, a securitys income is based on its current market yield to maturity (in the case of bonds) or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differat times significantlyfrom the funds actual experience. As a result, the funds income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a funds past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a funds beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a funds investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. The percentage of a funds average net assets used to pay its annual administrative and advisory expenses. These expenses directly reduce returns to investors. Foreign Holdings. The percentage of a fund represented by stocks or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the funds investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a funds stocks, weighted by the proportion of the funds assets invested in each stock. Stocks representing half of the funds assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. 26 Price/Earnings Ratio. The ratio of a stocks current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a companys future growth. R-Squared. A measure of how much of a funds past returns can be explained by the returns from the market in general, as measured by a given index. If a funds total returns were precisely synchronized with an indexs returns, its R-squared would be 1.00. If the funds returns bore no relationship to the indexs returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholders equity (net income divided by shareholders equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the funds trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 27 The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your funds trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguards board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 179 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. Interested Trustee 1 and President (20062008) of Rohm and Haas Co. (chemicals); Director of Tyco International, Ltd. F. William McNabb III (diversified manufacturing and services) and Hewlett- Born 1957. Trustee Since July 2009. Chairman of the Packard Co. (electronic computer manufacturing); Board. Principal Occupation(s) During the Past Five Senior Advisor at New Mountain Capital; Trustee Years: Chairman of the Board of The Vanguard Group, of The Conference Board; Member of the Board of Inc., and of each of the investment companies served Managers of Delphi Automotive LLP (automotive by The Vanguard Group, since January 2010; Director components). of The Vanguard Group since 2008; Chief Executive Officer and President of The Vanguard Group and of Amy Gutmann each of the investment companies served by The Born 1949. Trustee Since June 2006. Principal Vanguard Group since 2008; Director of Vanguard Occupation(s) During the Past Five Years: President Marketing Corporation; Managing Director of The of the University of Pennsylvania; Christopher H. Vanguard Group (19952008). Browne Distinguished Professor of Political Science in the School of Arts and Sciences with secondary appointments at the Annenberg School for Commu- Independent Trustees nication and the Graduate School of Education of the University of Pennsylvania; Director of Emerson U. Fullwood Carnegie Corporation of New York, Schuylkill River Born 1948. Trustee Since January 2008. Principal Development Corporation, and Greater Philadelphia Occupation(s) During the Past Five Years: Executive Chamber of Commerce; Trustee of the National Chief Staff and Marketing Officer for North America Constitution Center; Chair of the Presidential and Corporate Vice President (retired 2008) of Xerox Commission for the Study of Bioethical Issues. Corporation (document management products and services); Executive in Residence and 2010 JoAnn Heffernan Heisen Distinguished Minett Professor at the Rochester Born 1950. Trustee Since July 1998. Principal Institute of Technology; Director of SPX Corporation Occupation(s) During the Past Five Years: Corporate (multi-industry manufacturing), the United Way of Vice President and Chief Global Diversity Officer Rochester, Amerigroup Corporation (managed health (retired 2008) and Member of the Executive care), the University of Rochester Medical Center, Committee (19972008) of Johnson & Johnson Monroe Community College Foundation, and North (pharmaceuticals/consumer products); Director of Carolina A&T University. Skytop Lodge Corporation (hotels), the University Medical Center at Princeton, the Robert Wood Rajiv L. Gupta Johnson Foundation, and the Center for Work Life Born 1945. Trustee Since December 2001. 2 Policy; Member of the Advisory Board of the Principal Occupation(s) During the Past Five Years: Maxwell School of Citizenship and Public Affairs Chairman and Chief Executive Officer (retired 2009) at Syracuse University. F. Joseph Loughrey Thomas J. Higgins Born 1949. Trustee Since October 2009. Principal Born 1957. Chief Financial Officer Since September Occupation(s) During the Past Five Years: President 2008. Principal Occupation(s) During the Past Five and Chief Operating Officer (retired 2009) and Vice Years: Principal of The Vanguard Group, Inc.; Chief Chairman of the Board (20082009) of Cummins Inc. Financial Officer of each of the investment companies (industrial machinery); Director of SKF AB (industrial served by The Vanguard Group since 2008; Treasurer machinery), Hillenbrand, Inc. (specialized consumer of each of the investment companies served by The services), the Lumina Foundation for Education, and Vanguard Group (19982008). Oxfam America; Chairman of the Advisory Council for the College of Arts and Letters and Member Kathryn J. Hyatt of the Advisory Board to the Kellogg Institute for Born 1955. Treasurer Since November 2008. Principal International Studies at the University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Treasurer of each of André F. Perold the investment companies served by The Vanguard Born 1952. Trustee Since December 2004. Principal Group since 2008; Assistant Treasurer of each of the Occupation(s) During the Past Five Years: George investment companies served by The Vanguard Group Gund Professor of Finance and Banking at the Harvard (19882008). Business School; Chair of the Investment Committee of HighVista Strategies LLC (private investment firm). Heidi Stam Born 1956. Secretary Since July 2005. Principal Alfred M. Rankin, Jr. Occupation(s) During the Past Five Years: Managing Born 1941. Trustee Since January 1993. Principal Director of The Vanguard Group, Inc., since 2006; Occupation(s) During the Past Five Years: Chairman, General Counsel of The Vanguard Group since 2005; President, and Chief Executive Officer of NACCO Secretary of The Vanguard Group and of each of the Industries, Inc. (forklift trucks/housewares/lignite); investment companies served by The Vanguard Group Director of Goodrich Corporation (industrial products/ since 2005; Director and Senior Vice President of aircraft systems and services) and the National Vanguard Marketing Corporation since 2005; Association of Manufacturers; Chairman of the Principal of The Vanguard Group (19972006). Federal Reserve Bank of Cleveland; Vice Chairman of University Hospitals of Cleveland; President of the Board of The Cleveland Museum of Art. Vanguard Senior Management Team Peter F. Volanakis R. Gregory Barton Michael S. Miller Born 1955. Trustee Since July 2009. Principal Mortimer J. Buckley James M. Norris Occupation(s) During the Past Five Years: President Kathleen C. Gubanich Glenn W. Reed and Chief Operating Officer (retired 2010) of Corning Paul A. Heller George U. Sauter Incorporated (communications equipment); Director of Corning Incorporated (20002010) and Dow Corning (20012010); Overseer of the Amos Tuck School of Chairman Emeritus and Senior Advisor Business Administration at Dartmouth College. John J. Brennan Chairman, 19962009 Executive Officers Chief Executive Officer and President, 19962008 Glenn Booraem Born 1967. Controller Since July 2010. Principal Founder Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of John C. Bogle the investment companies served by The Vanguard Chairman and Chief Executive Officer, 19741996 Group since 2010; Assistant Controller of each of the investment companies served by The Vanguard Group (20012010). 1 Mr. McNabb is considered an interested person, as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 CFA ® is a trademark owned by CFA Institute. Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the funds current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguards proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SECs website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SECs Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SECs website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q1142 052011 Vanguard Capital Opportunity Fund Semiannual Report March 31, 2011 > Vanguard Capital Opportunity Fund returned nearly 19% for the six months ended March 31, 2011, in line with the average return of peer funds. > The fund, which is diversified across companies of various sizes, lagged its Russell Midcap Growth Index benchmark. > Information technology, the funds largest sector, provided a modest lead over the benchmark but couldnt make up for the weakness in health care holdings. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 6 Fund Profile. 10 Performance Summary. 11 Financial Statements. 12 About Your Funds Expenses. 23 Trustees Approve Advisory Agreement. 25 Glossary. 26 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended March 31, 2011 Total Returns Vanguard Capital Opportunity Fund Investor Shares 18.72% Admiral Shares 18.74 Russell Midcap Growth Index 22.96 Multi-Cap Growth Funds Average 18.91 Multi-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Funds Performance at a Glance September 30, 2010 , Through March 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Capital Opportunity Fund Investor Shares $29.59 $35.00 $0.121 $0.000 Admiral Shares 68.38 80.85 0.322 0.000 1 Chairmans Letter Dear Shareholder, U.S. equity markets proved resilient in the face of multiple uncertaintiesincluding the geopolitical upheaval in the Middle East and North Africa, Japans devastating earthquake and tsunami, and budget gridlock in Washington. For the six months ended March 31, Vanguard Capital Opportunity Fund returned 18.72% for Investor Shares and 18.74% for Admiral Shares. As we have noted in past letters, your fund has certain characteristicsincluding a concentration in information technology and health care stocksthat differ markedly from those of its benchmark and some of its peer funds. This can make short-term performance comparisons less meaningful. Nevertheless, the funds six-month result was in line with the average return for multi-capitalization growth funds and the broad U.S. stock markets return, while it lagged the Russell Midcap Growth Indexs return. Mid-cap stocks again generally outperformed large-capswhich represented almost half of the funds holdings. 2 Despite distressing headlines, stock markets rallied Most global stock markets produced exceptional returns for the six months ended March 31, a period punctuated by some unnerving developments around the world. In the United States, the economy continued its extended recovery. Job growth picked up, fueling hopes that the good news might be persistent enough to bring down the high unemployment rate. The broad U.S. stock market returned more than 18%. The stocks of smaller companies, which are keenly sensitive to the rhythms of the business cycle, did even better. Non-U.S. stock markets trailed their American counterparts, though as a group, their six-month return topped 10%. European stocks performed best. All but the shortest-term rates moved higher, affecting bond prices With the exception of the shortest-term securities, the rates on fixed income investments moved higher during the half-year. At the start of the period, the 10-year U.S. Treasury note yielded a meager 2.51%. By the end, the rate had climbed to 3.45% as investors demanded more compensation for the possibility that inflation will continue to accelerate from financial-crisis lows. Rising rates put short-term pressure on bond prices. The broad U.S. taxable bond market produced a slightly negative return. The broad municipal bond market, which came under pressure both from rising rates and concern (exaggerated, in Vanguards view) about the financial strength of state and municipal borrowers, returned 3.68%. Market Barometer Total Returns Periods Ended March 31, 2011 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 18.13% 16.69% 2.93% Russell 2000 Index (Small-caps) 25.48 25.79 3.35 Dow Jones U.S. Total Stock Market Index 18.51 17.50 3.27 MSCI All Country World Index ex USA (International) 10.85 13.15 3.59 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) -0.88% 5.12% 6.03% Barclays Capital Municipal Bond Index (Broad tax-exempt market) -3.68 1.63 4.14 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.15 2.09 CPI Consumer Price Index 2.30% 2.68% 2.26% 3 As it has since December 2008, the Federal Reserve held its target for short-term interest rates near 0%. This stance kept the returns available from money market instruments, such as the 3-month Treasury bill, in the same neighborhood. The funds long-term investments posted mixed short-term results PRIMECAP Management Company, the Capital Opportunity Funds advisor, anticipates exceptional long-term growth in demand for information technology and health careespecially in fast-growing emerging markets. These two sectors represented more than 60% of the funds value, on average, during the six months, compared with slightly more than 35% of the Russell Midcap Growth Index. IT and health care stocks have helped your low-turnover fund deliver superior returns over the long run, but it would be unrealistic to expect them to outperform in every time period. Returns were strong across the technology sector, in part thanks to consumers enthusiasm for tablet computers and smartphones. Representing almost 40% of assets, IT was responsible for an even greater share of the funds return. Three of Capital Opportunitys top-ten holdingsAltera, Research In Motion, and Netherlands-based ASML Holdingtogether added more than 3 percentage points to its gains. In contrast, the overall performance of the funds health care holdings was anemic: The sector returned 20% for Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Capital Opportunity Fund 0.48% 0.41% 1.45% The fund expense ratios shown are from the prospectus dated January 26, 2011, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2011, the funds annualized expense ratios were 0.48% for Investor Shares and 0.41% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Multi-Cap Growth Funds. 4 the benchmark index but less than half that much for the fund. Concerns including expiring patents and regulatory review of new treatments held back top-ten stocks Amgen and Eli Lilly. On the plus side, two other top-ten stocksBiogen Idec and Roche Holdingadvanced more than 30% and almost 10%, respectively, during the period. As the economy continued to grind into gear, industrial stocks benefited. Electrical component makers Thomas & Betts and Rockwell Automation each rose roughly 50%, adding to last years sizable gains. Monsanto, a leader in genetically modified seedsas well as the funds largest holding and its only stock in the materials sectorbegan to recover ground lost in the last two years. For the period, the funds total return was about 4 percentage points behind that of the Russell Midcap Growth Index. Keep in mind, however, that the fund holds 100-plus stocks, compared with almost 500 stocks in the index, and that some of these holdings are not included in the indexsuch as Monsanto and ASML, which helped, and some pharmaceutical giants that lagged. Also, PRIMECAP manages the fund with a three- to five-year investment horizon rather than with an eye toward short-term results. Spread your nest egg across multiple baskets By almost any measure, equity returns in the last six months were exceptional. Both the broad U.S. market and the Russell Midcap Growth Index advanced each month, although at a slower pace amid Marchs global events. Of course, market currents can change swiftly, and periods of strength are often followed by stretches of weakness. As I write this letter, many investors are concerned about higher oil pricescould they derail the U.S. economic recovery, and what do they mean for inflation and short-term interest rates? After evaluating several scenarios, Vanguards economists concluded that if benchmark U.S. crude oil prices were to rise to $120 a barrel in the coming months, the U.S. economic recovery would likely be weaker than expected. Oil prices would likely need to persist at $150 per barrel to generate another U.S. recession. One of the ways you can try to buffer your nest egg from such shocks is to develop allocations to stock, bond, and money market funds in proportions consistent with your goals and ability to withstand the stock markets unpredictable swings. With the advisors long-term investing horizon, Vanguard Capital Opportunity Fund can play a useful role in a diversified portfolio by providing low-cost exposure to companies with attractive growth potential. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III President and Chief Executive Officer April 13, 2011 5 Advisors Report For the six months ended March 31, 2011, Vanguard Capital Opportunity Fund returned 18.72% for Investor Shares and 18.74% for Admiral Shares, trailing the 22.96% return of its benchmark, the Russell Midcap Growth Index, and slightly lagging the 18.91% average return of multi-cap growth fund competitors. While the fund provided good returns, we are disappointed with its performance relative to the index. The funds holdings in the health care and consumer discretionary sectors hurt its results, although this was partially offset by stock selection in materials and information technology and an underweighting of the telecommunication services sector. Investment environment The U.S. stock market provided strong returns during the past six months, extending the rally that began last summer. For example, the S&P 500 Index rose almost 30% from June 2010 through March 2011 and has nearly doubled from the lows reached in March 2009. The U.S. economy continued its recovery from the recession; gross domestic product grew just over 3% in the fourth quarter of 2010. Consumer spending continued to rebound, rising about 4% in the fourth quarter of 2010, the highest rate of growth since the fourth quarter of 2006. Industrial production increased as companies rebuilt inventories and returned to growth mode. Capacity utilization also began to tighten. However, there are reasons for caution regarding the sustainability of this recovery. Unemployment is persistently high at almost 9%, housing markets remain weak, and governments at the federal, state, and local levels face significant fiscal challenges. Meanwhile, the unrest in the Middle East and the tragic earthquakes in Japan have added uncertainty to the global economic outlook. Management of the fund Our investment approach remains consistent. We rely on fundamental research to find companies whose revenues and earnings will, in our opinion, grow more rapidly over a three- to five-year time frame than current valuations might suggest. Our focus is on assessing the fundamental value of a company relative to its current market value. This investment strategy has led us to build and maintain significant investments in health care and information technology companies that we believe offer the potential for higher returns than the overall market. These two sectors composed slightly more than 60% of the funds holdings (versus not quite 37% of the Russell Midcap Growth Index). Six-month returns for both sectors in the Russell Midcap Growth Index trailed the benchmarks overall return. In the fund, poor stock selection in health care further hurt returns. However, positive selection in information technology helped. 6 Health care In the Russell Midcap Growth Index, the health care sector returned 20.1%. The funds holdings in health care fared significantly worse, returning 8.8%. Three of the largest detractors from the funds sector return, and also from its overall return, were Eli Lilly (1%), Amgen (3%), and Novartis (2%). The funds stake in Biogen Idec (+31%) was one of the few bright spots in the sector during this period. Health care holdings have hurt the funds performance relative to the index for the last two years. We built considerable positions in large pharmaceutical, biotechnology, and medical device companies based on the view that new product introductions combined with growing demand from an aging global population would lead to growth in revenues and earnings that would more than offset patent expirations. Our thesis has been challenged by several factors. Large, sophisticated buyers such as governments and managed health plans have increased pricing pressure and limited unit growth relative to our expectations. At the same time, the rate of innovation in the industry has been disappointing. The industry has also faced additional regulatory challenges as the U.S. Food and Drug Administration has adopted a more risk-averse and conservative approach to reviewing new products and monitoring existing ones. We believe there are several reasons to remain optimistic about the prospects for large pharmaceutical, biotechnology, and medical device companies. First, market expectations are low as implied by current valuation multiples, which are well below those of the overall market. Second, these companies generate significant positive cash flows from their existing products and have strong balance sheets. Third, the aging global population and rising living standards in emerging markets should lead to increased demand for health care products. Fourth, we believe that a more fundamental understanding of diseases and their causes will lead to improved treatments, resulting in future growth for these companies. The pace of scientific development is difficult to predict, but the potential for better treatments for diseases such as cancer, diabetes, and Alzheimers is enormous, as are the possibilities for personalized medicines based on an improving understanding of the human genome. Technology The information technology sector returned 19.4% in the Russell Midcap Growth Index, trailing the indexs total return. However, thanks to positive stock selection, the funds information technology holdings returned 21.3%. Among the largest contributors were ASML Holding (+50%), Altera (+46%), NVIDIA (+58%), and Trimble Navigation 7 (+44%). These results were partially offset by subpar returns from Cree (15%), Rambus (5%), and Google (+12%). Innovation continues unabated in technology, leading, in our judgment, to many attractive investment opportunities. One of the most significant developments in recent years has been the emergence of cloud computing, which, broadly speaking, refers to the availability of processing power and computer storage as a utility that can be accessed anywhere, anytime, and on any device. The migration to the cloud has been led by consumers eager to access the benefits of new devices and services such as smartphones, tablets, and social networking, as well as existing services such as internet search, e-mail, and online storage of photos and videos. In contrast, businesses have been more cautious, but they could eventually represent an even larger opportunity. Surprisingly, when investors think about the cloud, they seem to think primarily of relatively new (and privately owned) companies such as Facebook, Twitter, and Groupon. These are indeed exciting new enterprises. However, we believe that many of the companies in our portfolio that provide core services and enabling infrastructure, such as Google, Microsoft, and EMC Corp., will also benefit significantly as consumers and businesses increasingly embrace cloud computing over the next few years. Furthermore, these companies trade at very low valuation multiples and enjoy exceptionally strong balance sheets. Other sector highlights Poor stock selection in the consumer discretionary and industrial sectors hurt the funds results. DIRECTV (+12%), 99 Cents Only Stores (19%), and Whirlpool (+7%) were some of the biggest detractors among consumer discretionary holdings. Several industrial stocks that are highly sensitive to oil prices, such as Southwest Airlines (3%), FedEx (+10%), AMR (+3%), and JetBlue (6%), were also notable detractors. On a positive note, favorable stock selection in materials more than offset the funds underweighted position in the sector, which had the second-highest return in the benchmark index (energy was in first place). Monsanto (+52%), our sole holding in materials and the largest holding in the fund overall, boosted results. Minimal holdings in telecommunication servicesthe indexs weakest sector, with a return of only 2.2%also helped relative returns. Outlook Looking to the rest of fiscal year 2011 and beyond, we continue to view U.S. equities as an attractive investment opportunity, especially relative to most other asset classes. Valuation multiples remain below historical averages despite a low interest rate environment. Many companies, having recovered from the recent recession with more efficient operations and improved balance sheets, are generating accelerating growth in revenues and earnings. Despite 8 the rise in energy and commodity prices, inflation seems manageable, at least in the near term, for consumers and businesses. Some macro-level concerns continue to temper our generally positive assessment. Fiscal and monetary policy, increased regulatory burdens, and political unrest in the Middle East inject an element of risk. Domestically, fiscal challenges faced by the federal, state, and local governments raise great uncertainty about future budgets and tax policies. Overseas, many developed countries such as Greece, Portugal, Ireland, and Spain continue to face massive fiscal problems. In addition, it is unclear how and when the political and social turmoil in the Middle East will be resolved and what the outcome will mean for oil prices. On balance, we are positive in our outlook for U.S. equities, and we remain committed to the funds substantial position in technology and health care companiesareas in which we expect innovation to continue to accelerate, leading to greater growth opportunities than the market currently expects. PRIMECAP Management Company April 14, 2011 Capital Opportunity Fund Fund Profile As of March 31, 2011 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VHCOX VHCAX Expense Ratio 1 0.48% 0.41% 30-Day SEC Yield 0.37% 0.44% Portfolio Characteristics Russell DJ Midcap U.S. Total Growth Market Fund Index Index Number of Stocks 115 490 3,817 Median Market Cap $14.1B $8.2B $31.4B Price/Earnings Ratio 18.6x 23.8x 17.9x Price/Book Ratio 2.9x 4.0x 2.3x Return on Equity 17.7% 19.1% 18.9% Earnings Growth Rate 13.6% 9.1% 5.9% Dividend Yield 0.9% 0.8% 1.7% Foreign Holdings 12.2% 0.0% 0.0% Turnover Rate (Annualized) 6%   Short-Term Reserves 2.0%   Sector Diversification (% of equity exposure) Russell DJ Midcap U.S. Total Growth Market Fund Index Index Consumer Discretionary 11.8% 19.8% 11.8% Consumer Staples 0.0 5.3 9.2 Energy 6.6 6.5 11.8 Financials 0.3 7.2 16.2 Health Care 23.4 13.4 10.7 Industrials 14.3 16.0 11.6 Information Technology 38.1 22.8 18.5 Materials 4.1 7.0 4.5 Telecommunication Services 0.4 1.7 2.6 Utilities 1.0 0.3 3.1 Volatility Measures Russell DJ Midcap U.S. Total Growth Market Index Index R-Squared 0.95 0.92 Beta 0.95 1.09 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Monsanto Co. Fertilizers & Agricultural Chemicals 4.0% Altera Corp. Semiconductors 3.7 Biogen Idec Inc. Biotechnology 3.5 Research In Motion Ltd. Communications Equipment 3.3 Eli Lilly & Co. Pharmaceuticals 3.1 DIRECTV Class A Cable & Satellite 3.1 FedEx Corp. Air Freight & Logistics 3.1 Amgen Inc. Biotechnology 2.9 Roche Holding AG Pharmaceuticals 2.6 ASML Holding NV ADR Semiconductor Equipment 2.4 Top Ten 31.7% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 26, 2011, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2011, the annualized expense ratios were 0.48% for Investor Shares and 0.41% for Admiral Shares. 10 Capital Opportunity Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2000, Through March 31, 2011 Average Annual Total Returns: Periods Ended March 31, 2011 Inception One Five Ten Date Year Years Years Investor Shares 8/14/1995 11.24% 4.50% 6.66% Admiral Shares 11/12/2001 11.30 4.59 8.47 1 1 Return since inception. Vanguard fund returns do not reflect the 1% fee on redemptions of shares held for less than one year. See Financial Highlights for dividend and capital gains information. 11 Capital Opportunity Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (97.9%) Consumer Discretionary (11.5%) * DIRECTV Class A 5,846,376 273,611 * Bed Bath & Beyond Inc. 3,097,600 149,521 *,1 Ascena Retail Group Inc. 4,539,500 147,125 * CarMax Inc. 4,346,797 139,532 Whirlpool Corp. 1,191,100 101,672 TJX Cos. Inc. 1,600,000 79,568 Gentex Corp. 1,484,800 44,915 * Quiksilver Inc. 4,461,500 19,720 * Amazon.com Inc. 85,000 15,311 Carnival Corp. 389,800 14,953 Nordstrom Inc. 290,000 13,015 Lowes Cos. Inc. 400,000 10,572 * OReilly Automotive Inc. 150,000 8,619 1 Strattec Security Corp. 214,000 7,164 * DreamWorks Animation SKG Inc. Class A 155,000 4,329 1,029,627 Energy (6.5%) Murphy Oil Corp. 1,600,000 117,472 Noble Energy Inc. 958,200 92,610 * Oceaneering International Inc. 986,000 88,198 National Oilwell Varco Inc. 1,036,000 82,124 * McDermott International Inc. 3,000,000 76,170 * Plains Exploration & Production Co. 1,100,000 39,853 ConocoPhillips 300,000 23,958 Cabot Oil & Gas Corp. 345,000 18,275 * Pride International Inc. 415,000 17,824 * Exterran Holdings Inc. 641,700 15,227 * Transocean Ltd. 100,000 7,795 579,506 Financials (0.3%) Chubb Corp. 390,000 23,911 Market Value Shares ($000) Health Care (22.9%) * Biogen Idec Inc. 4,252,100 312,062 Eli Lilly & Co. 7,814,700 274,843 * Amgen Inc. 4,818,200 257,533 Roche Holding AG 1,619,000 231,137 Medtronic Inc. 5,241,800 206,265 Novartis AG ADR 3,370,000 183,160 * Dendreon Corp. 4,428,500 165,759 * BioMarin Pharmaceutical Inc. 5,023,400 126,238 * Life Technologies Corp. 2,071,445 108,585 * Boston Scientific Corp. 8,249,700 59,315 * Cerner Corp. 378,800 42,123 * Illumina Inc. 463,400 32,470 * Edwards Lifesciences Corp. 300,000 26,100 * Waters Corp. 89,000 7,734 * Pharmacyclics Inc. 1,045,062 6,155 * Affymetrix Inc. 856,498 4,462 * Charles River Laboratories International Inc. 70,000 2,687 * InterMune Inc. 27,000 1,274 2,047,902 Industrials (14.0%) FedEx Corp. 2,918,650 273,040 *,1 Thomas & Betts Corp. 3,100,000 184,357 Rockwell Automation Inc. 1,915,000 181,255 Southwest Airlines Co. 9,919,100 125,278 Pall Corp. 1,400,000 80,654 ^ Ritchie Bros Auctioneers Inc. 2,572,500 72,416 * Babcock & Wilcox Co. 1,800,000 60,084 * AMR Corp. 8,907,100 57,540 CH Robinson Worldwide Inc. 735,000 54,485 * JetBlue Airways Corp. 5,940,150 37,245 Union Pacific Corp. 307,000 30,187 Expeditors International of Washington Inc. 585,000 29,332 12 Capital Opportunity Fund Market Value Shares ($000) * Aecom Technology Corp. 820,000 22,739 SPX Corp. 242,200 19,228 Chicago Bridge & Iron Co. NV 368,930 15,001 * Jacobs Engineering Group Inc. 65,000 3,343 * European Aeronautic Defence and Space Co. NV 50,050 1,458 * US Airways Group Inc. 57,000 496 1,248,138 Information Technology (37.3%) Altera Corp. 7,514,400 330,784 * Research In Motion Ltd. 5,272,900 298,288 ASML Holding NV ADR 4,832,489 215,046 * NVIDIA Corp. 10,884,050 200,920 * Symantec Corp. 10,325,300 191,431 * Cree Inc. 4,124,900 190,405 * Google Inc. Class A 303,400 177,856 Corning Inc. 8,580,000 177,005 * Electronic Arts Inc. 7,893,600 154,162 * Trimble Navigation Ltd. 2,778,800 140,441 * Rambus Inc. 5,235,000 103,653 Microsoft Corp. 3,875,000 98,270 Texas Instruments Inc. 2,816,600 97,342 * Adobe Systems Inc. 2,590,000 85,884 * Flextronics International Ltd. 10,096,700 75,422 * EMC Corp. 2,825,000 75,004 * NeuStar Inc. Class A 2,631,000 67,301 * SanDisk Corp. 1,399,948 64,524 * Micron Technology Inc. 5,550,000 63,603 *,1 FormFactor Inc. 5,756,700 59,294 Hewlett-Packard Co. 1,350,000 55,309 * Smart Technologies Inc. Class A 4,672,304 47,704 Plantronics Inc. 1,150,000 42,113 Intersil Corp. Class A 3,214,200 40,017 *,1 Descartes Systems Group Inc. 4,645,000 30,936 * Motorola Solutions Inc. 685,714 30,645 * Intuit Inc. 470,000 24,957 * eBay Inc. 800,000 24,832 QUALCOMM Inc. 390,000 21,384 * Entegris Inc. 2,019,231 17,709 * Rovi Corp. 300,000 16,095 * Ciena Corp. 607,142 15,761 * Motorola Mobility Holdings Inc. 600,000 14,640 * Cymer Inc. 250,000 14,145 Xilinx Inc. 430,000 14,104 * FEI Co. 355,000 11,971 * Nuance Communications Inc. 600,000 11,736 Market Value Shares ($000) * Brocade Communications Systems Inc. 1,350,000 8,302 * Apple Inc. 22,000 7,666 Jabil Circuit Inc. 245,100 5,007 * Citrix Systems Inc. 65,000 4,775 * Yahoo! Inc. 250,000 4,162 Accenture plc Class A 49,700 2,732 KLA-Tencor Corp. 50,000 2,368 * Akamai Technologies Inc. 39,000 1,482 Visa Inc. Class A 8,000 589 Mastercard Inc. Class A 1,300 327 * Avid Technology Inc. 10,000 223 3,338,326 Materials (4.0%) Monsanto Co. 4,946,986 357,469 Telecommunication Services (0.4%) * Sprint Nextel Corp. 7,814,700 36,260 Utilities (1.0%) * AES Corp. 4,688,425 60,950 Public Service Enterprise Group Inc. 1,005,600 31,686 92,636 Total Common Stocks (Cost $5,790,474) Temporary Cash Investment (2.4%) Money Market Fund (2.4%) Vanguard Market Liquidity Fund, 0.208% (Cost $213,929) 213,928,531 213,929 Total Investments (100.3%) (Cost $6,004,403) Other Assets and Liabilities (-0.3%) Other Assets 42,331 Liabilities 3 (67,510) (25,179) Net Assets (100%) 13 Capital Opportunity Fund Market Value ($000) Statement of Assets and Liabilities Assets Investments in Securities, at Value 8,967,704 Receivables for Investment Securities Sold 24,158 Receivables for Capital Shares Issued 5,294 Other Assets 12,879 Total Assets Liabilities Security Lending Collateral Payable to Brokers 35,905 Other Liabilities 31,605 Total Liabilities 67,510 Net Assets At March 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 5,914,848 Undistributed Net Investment Income 4,725 Accumulated Net Realized Gains 59,414 Unrealized Appreciation (Depreciation) Investment Securities 2,963,301 Foreign Currencies 237 Net Assets Investor SharesNet Assets Applicable to 92,119,992 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share Investor Shares Admiral SharesNet Assets Applicable to 70,726,647 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $34,853,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $35,905,000 of collateral received for securities on loan. ADRAmerican Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 14 Capital Opportunity Fund Statement of Operations Six Months Ended March 31, 2011 ($000) Investment Income Income Dividends 43,623 Interest 2 242 Security Lending 351 Total Income 44,216 Expenses Investment Advisory FeesNote B 11,114 The Vanguard GroupNote C Management and AdministrativeInvestor Shares 3,177 Management and AdministrativeAdmiral Shares 3,438 Marketing and DistributionInvestor Shares 360 Marketing and DistributionAdmiral Shares 446 Custodian Fees 67 Shareholders ReportsInvestor Shares 32 Shareholders ReportsAdmiral Shares 9 Trustees Fees and Expenses 7 Total Expenses 18,650 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 2 203,966 Foreign Currencies 26 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 1,215,420 Foreign Currencies 128 Change in Unrealized Appreciation (Depreciation) 1,215,548 Net Increase (Decrease) in Net Assets Resulting from Operations 1,445,106 1 Dividends are net of foreign withholding taxes of $2,909,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $257,000, $242,000, and $1,579,000, respectively. See accompanying Notes, which are an integral part of the Financial Statements. 15 Capital Opportunity Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 25,566 32,364 Realized Net Gain (Loss) 203,992 221,849 Change in Unrealized Appreciation (Depreciation) 1,215,548 287,744 Net Increase (Decrease) in Net Assets Resulting from Operations 1,445,106 541,957 Distributions Net Investment Income Investor Shares (11,536) (13,472) Admiral Shares (22,920) (16,758) Realized Capital Gain Investor Shares   Admiral Shares   Total Distributions (34,456) (30,230) Capital Share Transactions Investor Shares (1,014,368) (485,711) Admiral Shares 647,963 31,018 Net Increase (Decrease) from Capital Share Transactions (366,405) (454,693) Total Increase (Decrease) 1,044,245 57,034 Net Assets Beginning of Period End of Period 1 1 Net AssetsEnd of Period includes undistributed net investment income of $4,725,000 and $13,589,000. See accompanying Notes, which are an integral part of the Financial Statements. 16 Capital Opportunity Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .092 .106 .121 .254 1 .070 .053 Net Realized and Unrealized Gain (Loss) on Investments 5.439 1.871 .355 (9.884) 8.447 4.421 Total from Investment Operations 5.531 1.977 .476 (9.630) 8.517 4.474 Distributions Dividends from Net Investment Income (.121) (.097) (.114) (.218) (.070) (.055) Distributions from Realized Capital Gains   (2.062) (3.442) (1.857) (.229) Total Distributions (.121) (.097) (2.176) (3.660) (1.927) (.284) Net Asset Value, End of Period Total Return 2 18.72% 7.14% 4.41% -24.13% 24.35% 14.10% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,224 $3,675 $3,903 $3,851 $5,415 $5,051 Ratio of Total Expenses to Average Net Assets 0.48% 0.48% 0.50% 0.45% 0.45% 0.49% Ratio of Net Investment Income to Average Net Assets 0.55% 0.36% 0.50% 0.67% 1 0.18% 0.15% Portfolio Turnover Rate 6% 8% 12% 13% 14% 11% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Net investment income per share and the ratio of net investment income to average net assets include $.125 and 0.33%, respectively, resulting from a special dividend from ASML Holding NV in October 2007. 2 Total returns do not include transaction and account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 17 Capital Opportunity Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .235 .298 .329 .664 1 .240 .198 Net Realized and Unrealized Gain (Loss) on Investments 12.557 4.315 .811 (22.845) 19.508 10.229 Total from Investment Operations 12.792 4.613 1.140 (22.181) 19.748 10.427 Distributions Dividends from Net Investment Income (.322) (.273) (.339) (.577) (.238) (.178) Distributions from Realized Capital Gains   (4.761) (7.952) (4.290) (.529) Total Distributions (.322) (.273) (5.100) (8.529) (4.528) (.707) Net Asset Value, End of Period Total Return 2 18.74% 7.21% 4.52% -24.05% 24.43% 14.23% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,718 $4,223 $3,938 $3,787 $4,760 $3,750 Ratio of Total Expenses to Average Net Assets 0.41% 0.41% 0.41% 0.36% 0.37% 0.40% Ratio of Net Investment Income to Average Net Assets 0.62% 0.43% 0.59% 0.76% 1 0.26% 0.24% Portfolio Turnover Rate 6% 8% 12% 13% 14% 11% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Net investment income per share and the ratio of net investment income to average net assets include $.289 and 0.33%, respectively, resulting from a special dividend from ASML Holding NV in October 2007. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. See accompanying Notes, which are an integral part of the Financial Statements. 18 Capital Opportunity Fund Notes to Financial Statements Vanguard Capital Opportunity Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the funds pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the funds pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (September 30, 20072010), and for the period ended March 31, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 19 Capital Opportunity Fund 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares are credited to paid-in capital. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. PRIMECAP Management Company provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. For the six months ended March 31, 2011, the investment advisory fee represented an effective annual basic rate of 0.26% of the funds average net assets. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At March 31, 2011, the fund had contributed capital of $1,468,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.59% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 
